Exhibit10.4

 

AMERICAN SCIENCE AND ENGINEERING, INC.

2009 Long-Term Incentive Plan Cash Component

 

LTIP Cash Component Agreement

 

American Science and Engineering, Inc. (the “Company”), a Massachusetts
corporation, hereby grants, pursuant to the 2009 Long-Term Incentive Plan (the
“Plan”) to the person named below LTIP Cash Component (“LTIP Cash Component”)
representing the right to receive cash subject to the terms and conditions set
forth below and those attached hereto.

 

DEFINITIONS

 

Grant Date

[Date]

 

 

Participant

[Participant]

 

 

LTIP Cash Component

[$$$]

 

LTIP Cash Component Schedule and Vesting:  The LTIP Cash Component (“Cash”;
“Cash Component”) shall vest upon the achievement of performance targets of the
Company, as more particularly described herein (“Performance-Vested LTIP Cash
Component”).  Specifically, the Performance-Vested LTIP Cash Component shall
become exercisable in accordance with the following terms: as soon as
practicable following the delivery to the Company of its audited financial
statements for the fiscal year, the Compensation Committee shall determine
whether the Performance Goals (as defined in the Plan) have been met. 
Restrictions on the Performance-Vested LTIP Cash Component will lapse, pro-rata,
as each or any of the Performance Goals are met.  If the Company has not met any
portion of the Performance Goals prior to the end of the fiscal year ending on
or before [Fiscal Year Date], one half (1/2) of the pro-rata portion of the
Performance-Vested LTIP Cash Component attributable to such unattained goals
shall immediately vest, and one half (1/2) shall be automatically and
immediately forfeited.

 

The Performance Goals shall be established by the Committee based on one or more
of the following objective criteria prior to the beginning of such Performance
Period or within such period after the beginning of the Performance Period (as
defined in the Plan) as shall meet the requirements to be considered
“pre-established objective performance goals” for purposes of the regulations
issued under Section 162(m) of the Code: (i) increases in the price of the
Common Stock, (ii) market share, (iii) sales, (iv) revenue, (v) return on
equity, assets, or capital, (vi) economic profit (economic value added),
(vii) total shareholder return, (viii) costs, (ix) expenses, (x) margins, (xi)
earnings (including EBITDA) or earnings per share, (xii) cash flow (including
adjusted operating cash flow), (xiii) customer satisfaction, (xiv) operating
profit, (xv) net income, (xvi) research and development, (xvii) product
releases, (xviii) manufacturing, or (xix) any combination of the foregoing,
including without limitation, goals based on any of such measures relative to
appropriate peer groups or market indices, as more particularly outlined on
Exhibit A, attached to this Agreement and hereby incorporated by reference..

 

By acceptance of this Award, the Participant agrees to the terms and conditions
set forth above and those attached hereto.

 

 

PARTICIPANT

AMERICAN SCIENCE AND ENGINEERING, INC.

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Its:

 

 

--------------------------------------------------------------------------------


 

AMERICAN SCIENCE AND ENGINEERING, INC. 2009 LTIP CASH COMPONENT

 

LTIP Cash Component Terms and Conditions

 

1.         LTIP Cash Component.  The LTIP Cash Component (“Cash”; “Cash
Component”) represents the right to receive a portion of LTIP value in Cash,
subject to the fulfillment of the Vesting Schedule and the other terms and
conditions of this Award.

 

2.         Vesting Schedule.  Upon each vesting of the LTIP Cash Component in
accordance with the Vesting Schedule set forth on the face of this Grant
Agreement (each, a “Vesting Date”), and subject to the satisfaction of Section 6
below regarding taxes, the Company shall issue to the Participant the cash value
of the LTIP Cash Component that vests on such Vesting Date as soon as
practicable after such Vesting Date, but in no event later than March 15 of the
following calendar year.

 

3.         Effect of Termination of Employment.  If the Participant’s status as
an employee of the Company or an Affiliate is terminated for any reason
(voluntary or involuntary), all LTIP Cash Components that remain unvested shall
upon termination of employment immediately and irrevocably terminate, and such
unvested LTIP Cash Components shall immediately and irrevocably be forfeited. 
Notwithstanding the foregoing:

 

(a)                   If the Participant is on military leave, sick leave, or
other leave of absence approved by the Company or the Affiliate, his or her
employment with the Company or the Affiliate will be treated as continuing
intact during the period of such leave.  The Participant’s employment will be
deemed to have terminated on the first day after the expiration of such leave.

 

(b)                  If the Participant is terminated by reason of retirement
prior to the end of the fiscal year ending on or before [Fiscal Year Date] and
the Participant’s age is equal to or greater than 65 and the Participant’s age
plus length of service is equal to or greater than 70, one half (1/2) of the
pro-rata portion of the Cash Component reflecting the percentage of such Cash
that was accrued by the Company on its books at the time of the Participant’s
retirement date shall immediately vest, and one half (1/2) shall be
automatically and immediately forfeited.

 

(c)                   If the Participant’s employment is terminated by reason of
his or her death, the Cash Component shall become vested on a prorated basis
reflecting the percentage of such Cash that was accrued by the Company on its
books at the time of the Participant’s death, without regard to the Vesting
Schedule.  In such event, the restrictions will be lifted from such prorated
portion of the Cash, and such prorated Cash will be freely transferable to the
person(s) to whom the Participant’s Cash rights pass by will or by the
applicable laws of descent and distribution.

 

4.               Change of Control.  To preserve the Participant’s rights under
this Award in the event of a Change in Control of the Company (as defined below)
occurring while the Participant is employed by the Company or an Affiliate, the
Committee may in its discretion take one or more of the following actions:
(i) provide for the acceleration of any Vesting Date, (ii) provide for payment
to the Participant of cash or other property with a Fair Market Value equal to
the amount that would have been received with respect to the Award had the Award
fully vested upon the Change in Control of the Company, (iii) adjust the terms
of the Award in a manner determined by the Committee to reflect the Change in
Control of the Company, (iv) cause the Award to be assumed, or new rights
substituted therefore, by another entity, or (v) make such other provision as
the Committee may consider equitable to the Participant and in the best
interests of the Company.  For purposes of this Section, a “Change in Control of
the Company” shall mean:  (i) the consummation of (a) any consolidation or
merger of the Company in which the Company is not the continuing or surviving
entity or pursuant to which the Company’s Common Stock is converted into cash,
securities, or other property, other than a merger of the Company in which the
ownership by the Company’s stockholders of the securities in the surviving
entity is at least two-thirds of the combined voting power; or (b) any sale,
lease, exchange, or other transfer (in one transaction or a series of related
transactions) of all or substantially all of the assets of the Company; (ii) the
stockholders of the Company have approved any plan or proposal for the
liquidation or dissolution of the Company; (iii) any person (as that term is
used in Sections 13(d) and 14(d)(2) of the Exchange Act) has become the
beneficial owner (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of the Company’s outstanding Common Stock; or
(iv) that during any period of two consecutive years, individuals who, at the
beginning of such period, constitute the entire Board of Directors of the
Company shall cease, for any reason, to constitute a majority thereof, unless
the election, or the nomination for election by the Company’s stockholders, of
each new director was approved by a vote of at least three-quarters of the
directors then still in office who were directors at the beginning of the
period.

 

5.         Award Not Transferable.  This Award is not transferable by the
Participant other than by will or the laws of descent and distribution.  The
naming of a Designated Beneficiary does not constitute a transfer. The Committee
may, in its sole discretion, allow the Participant to transfer this Award under
a domestic relations order in settlement of marital or domestic property rights.

 

--------------------------------------------------------------------------------


 

6.         Payment of Taxes. The Participant shall pay to the Company, or make
provision satisfactory to the Committee for payment of, any taxes required by
law to be withheld with respect to the Award no later than the date of the event
creating the tax liability.  The Company and its Affiliates may, to the extent
permitted by law, deduct any such tax obligations from any payment of any kind
due to the Participant.

 

7.         No Right To Employment.  No person shall have any claim or right to
be granted an Award.  Neither the Plan nor this Award shall be deemed to give
any Participant the right to continued employment or to limit the right of the
Company or an Affiliate to discharge any Participant at any time.

 

8.         Amendment of Award.  The Committee may amend, modify, or terminate
this Award, including substituting therefore another instrument of the same or a
different type, provided that the Participant’s consent to such action shall be
required unless  the Committee determines that the action, taking into account
any related action, would not materially and adversely affect the Participant.

 

9.         Data Privacy and Electronic Delivery.  By executing this Grant
Agreement, the Participant: (i) authorizes the Company, its Affiliates, and any
agent of the Company or its Affiliates administering the Plan or providing Plan
recordkeeping services, to disclose to the Company, its Affiliates or
third-party service providers such information and data as may be deemed
necessary or appropriate to facilitate the grant of Awards; (ii) waives any data
privacy rights he or she may have with respect to such information; and
(iii) authorizes the Company, its Affiliates, and third-party service providers
to store and transmit such information in electronic form.  The Participant
agrees that the Company, its Affiliates, and their agents may deliver
electronically all documents relating to the Plan or this Award.

 

10.       Cancellation and Rescission of Award.  In consideration of this Award
the Participant agrees that if Participant breaches Participant’s obligations
under the terms of the American Science & Engineering Employee Representation,
Rights in Data, and Non-Compete Agreement, then the Company may cancel, suspend,
withhold, or otherwise limit or restrict (in whole or in part) the vesting of
this Award.  If this Award vests prior to the occurrence or discovery by the
Company of any such breach, then the Committee may rescind the vesting of this
Award at any time within the two (2) year period after such vesting.  In the
event of any rescission, the Participant shall pay to the Company the amount of
income recognized upon vesting of the Award in such manner and on such terms and
conditions as may be required by the Committee, and the Company shall be
entitled to set-off the amount of any such income against any amount that may be
owed to the Participant.

 

--------------------------------------------------------------------------------